                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

ROBERT PARKMAN,                                         :
     Plaintiff,                                         :
                                                        :
           v.                                           :      No. 3:18-CV-1358 (KAD)
                                                        :
WILLIAM O’CONNOR, et al.                                :
     Defendants.                                        :      August 1, 2019

________________________________________________________________________

                       REVIEW OF AMENDED COMPLAINT (DE#20)

           On August 13, 2018, Plaintiff, Robert Parkman, an inmate currently confined at

the Brooklyn Correctional Institution in Connecticut, brought a civil action pro se

pursuant to 42 U.S.C. § 1983 against Attorney William O’Connor, Probation Officer

Justin Quick, and an unidentified supervisory official in the state’s Office of Adult

Probation. Compl. (DE#1). He sought “mental and emotional relief” for what appeared

to be a claim that the defendants wrongfully placed him in a “sex offender special unit,”

even though he only pled guilty to unlawful restraint. Id. at 6. On May 6, 2019, this

Court dismissed the due process claim without prejudice because Plaintiff failed to allege

facts showing that he was burdened by the stigma of being placed in a sex offender

treatment program or facts showing the defendants’ personal involvement in the program

placement. Initial Review Order (DE#13).

           In dismissing his claim without prejudice1, the Court instructed Plaintiff to file an

amended complaint alleging facts showing the following:

           (1) A clear statement as to whether Plaintiff is suing Defendants in their
               individual capacities, their official capacities, or both;



1
    The Plaintiff was not permitted to amend his claims against Attorney O’Connor.
        (2) A clear statement as to the type of relief sought (i.e. money damages,
            injunctive relief, and/or declaratory relief);
        (3) An explanation of the “sex offender special unit” and specific facts showing
            that the placement in the unit imposed on Plaintiff a burden or alteration of his
            status or rights;
        (4) Facts showing that the placement in the unit was based on false information;
            and
        (5) If sued in their individual capacities for damages, facts showing Defendants
            personal involvement in the sex offender classification and/or placement.

Initial Review Order at 8. On June 25, 2019, Plaintiff filed the instant amended

complaint naming Probation Officer Quick and Probation Supervisor Kevin Lawrence as

Defendants. Am. Compl. (DE#20). For the following reasons, the Court will permit the

amended complaint to proceed.

Factual Allegations

        On March 8, 2016, Plaintiff pleaded guilty to unlawful restraint in the first degree

and was sentenced to five years of imprisonment, execution suspended after one year,

and three years of probation. Am. Compl. at 5; Case Detail, State v. Parkman, No. HHD-

CR15-0679258-T (Conn. Super. Ct. Mar. 8, 2016).2 Plaintiff had also been charged with

sexual assault in the first degree, but the state later dismissed that charge. Compl. at 5;

Am. Compl. at 12. One year later, Plaintiff was released from Department of Correction

(“DOC”) custody and began his probationary term. Am. Compl. at 5. Conditions of

probation included that the plaintiff have no contact with the victim, drive only with a

valid license, and complete an alcohol treatment program. Id.




         2
           The information contained in the Connecticut Judicial Branch’s website is a matter of public
record, of which this Court takes judicial notice. Gillums v. Semple, No. 3:18-CV-947 (CSH), 2018 WL
3404145, *5 (D. Conn. July 12, 2018) (citing Mangiafico v. Blumenthal, 471 F. 3d 391, 398 (2d Cir.
2006)).


                                                    2
        Just before he was discharged from DOC custody, Plaintiff met with two

counselors who discussed with him the nature of his case. Am. Compl. at 5. One of the

counselors told him that, based on the allegations in the police report and his guilty plea

to the unlawful restraint charge, his “sex score” would be raised to level three. Id. at 5,

11. Plaintiff contested this decision and did not understand why his score was being

raised. Id. at 5. He later learned that Supervisor Lawrence had placed him in the “sex

offender unit” based on his conviction for unlawful restraint. Id. at 5-6.

        On June 6, 2016 after he was released, Plaintiff met with Officer Quick at the

Office of Adult Probation and signed some paperwork. Am. Compl. at 5. At that

meeting, Quick informed Plaintiff that he had set an appointment for him with The

Connection, Inc.3 Id. A woman from The Connection, Inc. gave Plaintiff a booklet

outlining the program, telling him what he cannot do as a sex offender. Id. Plaintiff was

shocked upon hearing the information because he had not been convicted of a sex

offense. Id. He told Quick that he was not convicted of a sex offense and that he did not

have a court order for mandatory sex offender treatment, but Quick dismissed his

complaints. Id. at 6.

        During the next probation appointment on July 11, Quick arranged a phone call

with Plaintiff’s attorney, Stephen Cashman. Am. Compl. at 6. Cashman told Quick that

Plaintiff was not legally bound by the conditions of the sex offender unit and instructed

Plaintiff to only sign standard probation paperwork. Id. Cashman then asked Quick to




3
  “The Connection, Inc. is a private corporation contracted by the State [of Connecticut] to provide
specialized, community-based sex offender treatment and sexual abuse evaluation programs at various
locations throughout the State.” Dell v. Pellegrino, No. CV040830839S, 2004 WL 1926120, at *1 (Conn.
Super. Ct. July 30, 2004).


                                                  3
permit Plaintiff some time to provide documentation from the state court excusing

Plaintiff from sex offender treatment. Id. Quick reluctantly agreed. Id.

       As a result of being placed in sex offender treatment, Plaintiff was required to

take polygraph examinations, report all sexual relationships to his probation officer, was

not permitted to have a cell phone with a camera, and could not go anywhere where

minors were present, including parks, even though Plaintiff had children of his own and

worked in a community youth program. Am. Compl. at 9. In October of 2017, Plaintiff

was forced to resign from his job because of his obligation to participate in sex offender

treatment classes. Id. He was also assaulted at his residence and labeled a sex offender,

which forced him to relocate. Id. at 9-10. The classification has also had a negative

impact on Plaintiff’s relationship with his daughter. Id. at 10.

       State judicial records show two separate violation of probation convictions for

Plaintiff, one on August 2, 2016 and the other on August 23, 2017. Parkman, No. HHD-

CR15-0679258-T. He is currently serving a three-year prison sentence for violating his

probation. Id.; Connecticut State Department of Correction, www.ctinmateinfo.state.ct.u-

s/detailsupv.asp?id_inmt_num=157667.4

Analysis

       Plaintiff is suing Defendants in their individual and official capacities for

violating his right to due process under the Fourteenth Amendment by placing him in sex

offender treatment, despite the fact that he was only convicted of unlawful restraint and




       4
         The Inmate Information contained in the Department of Correction’s website is
also a matter of public record.
                                              4
not sexual assault. See Am. Compl. at 11-12. He seeks monetary, injunctive, and

declaratory relief. Id. at 11.

        The court does not herein repeat the standard of review or applicable law set forth

in the Initial Review Order. Construed liberally, the allegations in the amended complaint

state a plausible due process claim against Quick and Lawrence for placing him in sex

offender treatment following his release from DOC custody. Plaintiff has alleged that his

sex offender classification is false and is based on a charge that the state later dismissed.

He further alleges that his classification caused him injury, including the requirement to

attend sex offender treatment classes, loss of wages, being physically assaulted, and

negative effects on his familial relationships. See Fonck v. Semple, No. 3:18-CV-1283

(KAD), 2018 WL 4654700, at *4 (D. Conn. Sept. 27, 2018) (permitting due process

claim to proceed based on allegations that plaintiff’s sex offender classification resulted

in threats and assault). Based on these facts, the Court will permit Plaintiff’s due process

claim to proceed against Defendants at this time.5

Conclusion and Orders

        (1) The Fourteenth Amendment due process claim may proceed against the

defendants in their individual capacities for damages and in their official capacities for

injunctive and declaratory relief.

        (2) The Clerk shall prepare a summons form and send an official capacity service

packet, including the amended complaint (DE#20), to the United States Marshal Service.

The U.S. Marshal is directed to effect service of the amended complaint on Defendants in


5
 Plaintiff also alleges several facts about being denied bail at this violation of probation proceeding in
August 2016. See Am. Compl. at 6. It is not clear from the amended complaint how, if at all, either of the
Defendants were personally involved in denying him bail and sending him to Hartford Correctional Center.
Therefore, any claim regarding the denial of Plaintiff’s bail in August 2016 is dismissed.

                                                    5
their official capacities at the Office of the Attorney General, 55 Elm Street, Hartford, CT

06141, within twenty-one (21) days from the date of this order and to file a return of

service within thirty (30) days from the date of this order.

       (3) The Clerk shall mail a waiver of service of process request packet containing

the amended complaint (DE#20) to Justin Quick at the Office of Adult Probation, 1

Darina Place, Milford, CT 06460 within twenty-one (21) days of this Order, and report

to the Court on the status of the waiver requests on the thirty-fifth (35) day after

mailing. If Quick fails to return the waiver request, the Clerk shall make arrangements

for in-person service by the U.S. Marshals Service on him, and he shall be required to

pay the costs of such service in accordance with Federal Rule of Civil Procedure 4(d).

       (4) The Court does not have, and Plaintiff has not provided, any location

information for Kevin Lawrence. Within thirty (30) days from the date of this Order,

Plaintiff must provide contact information for Kevin Lawrence in order to effect service.

Failure to provide the requested information may result in the termination of Lawrence as

a defendant to this action.

       (5) Quick shall file his response to the amended complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the notice of lawsuit and waiver

of service of summons forms are mailed to him. If he chooses to file an answer, he shall

admit or deny the allegations and respond to the cognizable claim recited above. He may

also include any and all additional defenses permitted by the Federal Rules.

       (6)     Discovery, pursuant to Fed. R. Civ. P. 26-37, shall be completed on or

before February 1, 2020. Discovery requests should not be filed with the Court.

       (7) All motions for summary judgment shall be filed on or before March 1, 2020.



                                             6
       (8) Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no

response is filed, or the response is not timely, the dispositive motion can be granted

absent objection.

       (9) If the Plaintiff changes his address at any time during the litigation of this

case, Local Court Rule 83.1(c)2 provides that he MUST notify the court. Failure to do so

can result in the dismissal of the case. Plaintiff must give notice of a new address even if

he is incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the

notice. It is not enough to just put the new address on a letter without indicating that it is

a new address.

       SO ORDERED.

       Dated this 1st day of August 2019 at Bridgeport, Connecticut.



                                            ________/s/________________________
                                              KARI A. DOOLEY
                                              UNITED STATES DISTRICT JUDGE




                                              7
